Rao, Judge:
Tbe instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, that the merchandise covered by this appeal for reappraisement consists of Sensitized and Unsensitized Paper, exported from West Germany during the year 1956.
IT IS FURTHER STIPULATED AND AGREED that during the year 1956 such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany; that during the year 1956 such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Western Germany for export to the United States; that during the year 1956 such or similar merchandise was not freely offered for sale in the principal market of the United States to all purchasers.
IT IS FURTHER STIPULATED AND AGREED, that cost of production, as defined in Section 402(f), Tariff Act of 1930, for such merchandise during 1956 was as follows:
Invoice Description Cost of Production
GpN Invoice unit values less 20% plus 34.65% packed
GpP Invoice unit values less 20% packed
GpT Invoice home consumption price net packed
IT IS FURTHER STIPULATED AND AGREED, that this appeal for reap-praisement is abandoned as to any other merchandise listed on the invoice, and that these appeals may be submitted for decision on this stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such values were, during 1956, as follows:
Invoice description Cost of production
OpN Invoice unit values, less 20%, plus 34.65%, packed
GpP Invoice unit values, less 20%, packed
CpT Invoice home consumption price, net, packed
*454As to all other merchandise listed on said invoices, the appeal for reappraisement having been abandoned, the same is dismissed.
Judgment will be entered accordingly.